June 21, 2021

VIA ECF
The Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

      Re:    United States v. Trevor McKoy, 20 CR 229 (JMF)

Dear Judge Furman:

I represent Mr. McKoy who is scheduled to appear before the Court on July 7,
2021 for sentencing. I write with two requests:

First, and with the consent of the government, I ask that Mr. McKoy’s
sentencing be adjourned by about thirty days. The additional time is needed to
respond to the PSR, which includes a Guidelines calculation different than the
parties’ calculation in the plea agreement. The Probation Department’s higher
calculation, which Mr. McKoy disputes, is based on a sealed Y.O. conviction.
Despite the Court’s Order, the records of the Y.O. conviction still have not been
disclosed to Mr. McKoy.

In that connection, I also write to ask the Court to order the Probation
Department to disclose a copy of Mr. McKoy’s sealed rap sheet, which documents
Mr. McKoy’s youthful offender conviction. The unsealed rap sheet (which is the
only rap sheet available to the government and the defense) does not include Mr.
McKoy’s Y.O. conviction.

On June 14, 2021, at ECF Doc. No. 63, the Court ordered the Probation
Department to provide “a copy of all court records and documentation relating to
Mr. McKoy’s Youthful Offender conviction.” Although the Probation Department
produced pre-sentence reports referencing Mr. McKoy’s Y.O. conviction, it did
not produce a copy of the sealed rap sheet. Importantly, only the sealed rap sheet
documents the details regarding the conviction, including the sentence imposed
and the dates and location of service of that sentence. These details are
necessary in order to dispute the Probation Department’s Guidelines calculation.
     The Honorable Jesse Furman
     June 21, 2021                                                                  Page 2 of 2

            Re:     United States v. Trevor McKoy, 20 CR 229 (JMF)


     According to an email from the Probation Department to defense counsel, it is
     “not permitted to disclose the rap sheet—irrespective of a court order—because it
     violates [its] contract with DCJS.” Although I have no first-hand knowledge of
     the Probation Department’s arrangement with DCJS, I do not believe that its
     contract with DCJS or any other regulation trumps the Court’s Order.
     Accordingly and consistent with the Court’s prior order, we ask that the
     Probation Department disclose Mr. McKoy’s sealed rap sheet and any other
     records or documentation relating to his youthful offender conviction.




     Respectfully submitted,

     /s/ Julia Gatto
     Julia L. Gatto
     Assistant Federal Defender
     (212) 417-8750


     cc:    AUSA Thomas Burnett
            USPO Stephanie McMahon


Application GRANTED as to the adjournment request. Sentencing is hereby ADJOURNED to
August 25, 2021, at 10:30 a.m. Unless and until the Court orders otherwise, the proceeding will
be held in person in Courtroom 1105 of the Thurgood Marshall United States Courthouse, 40
Centre Street, New York, New York.

Application DENIED as to the sealed rap sheet. The Court consulted with the Probation
Department and confirmed that its contract with DCJS does indeed preclude disclosure to
defense counsel. That said, the Court agrees that the Defendant should be given the information
she seeks. To that end, defense counsel should contact Dawn Doino in the Probation
Department to discuss the issue and see if the relevant information can be provided in a different
form.

The Clerk of Court is directed to terminate Doc. #65. SO ORDERED.




                                         June 22, 2021
